On April 1, 1933, a judgment by confession was entered on statements executed by Nonpariel Purs, Inc., Samuel B. and Max B. Horowitz, to the effect that they were liable on certain past due notes, the corporation as maker and the two individuals as indorsers. On February 1, 1949, Samuel B. Horowitz died and on April 11, 1949, a claim was filed against his estate by the assignee of the judgment creditor, which claim was rejected. When the assignee commenced a proceeding in the Surrogate’s Court for a compulsory judicial accounting by the executrix of the judgment debtor, the executrix moved in the Supreme Court to vacate and set aside the judgment on various grounds. The motion was denied, without prejudice to asserting in the Surrogate’s Court the claim that the judgment has been paid, released or satisfied. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.